 1   Courtney L. Morgan, Attorney (MD9856)
     Pension Benefit Guaranty Corporation
 2   Office of the General Counsel
     1200 K Street, N.W.
 3   Washington, D.C. 20005-4026
     Phone: (202) 326-4020, ext. 3738
 4   Fax: (202) 326-4112
     Emails: morgan.courtney@pbgc.gov and efile@pbgc.gov
 5
     Attorney for Creditor Pension Benefit Guaranty Corporation
 6
 7                   IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF CALIFORNIA
 8                             SAN FRANCISCO DIVISION
     ____________________________________
 9                                        )
     In re:                              )  Case No.: 19-30088
10                                        )
     PG&E CORPORATION et al.,             ) Chapter 11
11                                        )
                             Debtors.1    ) Joint Administration Pending
12   ____________________________________)
13
           NOTICE OF APPEARANCE AND REQUEST FOR ELECTRONIC NOTICE
14              BY THE PENSION BENEFIT GUARANTY CORPORATION
15
            PLEASE TAKE NOTICE that the Pension Benefit Guaranty Corporation (“PBGC”), a
16
     wholly-owned United States Government Corporation under 29 U.S.C. § 1302, an agency of the
17
     United States Government under 28 U.S.C. § 451 and 11 U.S.C. § 101(27), and a creditor under
18
     11 U.S.C. § 101(10) in the above-captioned cases, hereby files this Notice of Appearance
19
     pursuant to Rule 9010(b) of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy
20
     Rules”) and Civil L.R. 11-2, and requests, pursuant to Section 1109(b) of Title 11, United States
21
     Code and Bankruptcy Rules 2002(j)(4), 3017(d) and 9007, that notice of all matters which may
22
     come before the Court concerning the above-captioned cases and debtors be given to and served
23
     upon PBGC at the two e-mail addresses listed below.
24
25
26
27          1
               The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s
28   federal tax identification number, as applicable, are: PG&E Corporation [4914] and Pacific Gas
     and Electric Company [2640]. The Debtors’ mailing address is 77 Beale Street, P.O. Box
     770000, San Francisco, California 94177.



     Case: 19-30088     Doc# 110      Filed: 01/30/19     Entered: 01/30/19 13:36:22       Page 1 of 3
 1          This request includes, inter alia, the notices and papers referred to in Bankruptcy Rules
 2   2002, 3017 (including all disclosure statements and plans of reorganization) and 9007, notices of
 3   any orders, applications, complaints, demands, hearings, motions, petitions, pleadings or
 4   requests, and any other documents brought before this Court in these cases, whether formal or
 5   informal, ex parte or on notice, written or oral, or transmitted or conveyed by mail, electronic
 6   mail, personal delivery, telephone or facsimile, or otherwise.
 7          PLEASE TAKE FURTHER NOTICE that this entry of appearance and request for notice
 8   is without prejudice to PBGC’s rights, remedies and claims against other entities or any
 9   objection that may be made to the jurisdiction or venue of the Court or venue of these cases, and
10   shall not be deemed or construed to be a waiver of PBGC’s rights: (i) to have final orders and
11   non-core matters entered only after de novo review by a district court, (ii) to trial by jury in any
12   proceedings so triable in these cases or in any controversy or proceeding related to these cases,
13   (iii) to have the district court withdraw the reference in any matter subject to mandatory or
14   discretionary withdrawal, or (iv) to assert any other rights, claims, actions, defenses, setoffs or
15   recoupments to which PBGC is or may be entitled in law or in equity, all of which PBGC
16   expressly reserves.
17
18   DATED: January 30, 2019                                Respectfully submitted,
           Washington, D.C.
19
                                                            /s/ Courtney L. Morgan
20                                                          Courtney L. Morgan (MD9856)
                                                            Attorney
21                                                          Pension Benefit Guaranty Corporation
                                                            Office of the General Counsel
22                                                          1200 K Street, N.W.
                                                            Washington, D.C. 20005-4026
23                                                          Phone: (202) 326-4020, ext. 3738
                                                            Fax: (202) 326-4112
24                                                          Emails: morgan.courtney@pbgc.gov and
                                                                    efile@pbgc.gov
25
26
27
28
                                                                                      NOTICE OF APPEARANCE
                                                       2                               PETITION NO.: 19-30088




     Case: 19-30088        Doc# 110    Filed: 01/30/19      Entered: 01/30/19 13:36:22         Page 2 of 3
 1                                  CERTIFICATE OF SERVICE
 2          This is to certify that a copy of Pension Benefit Guaranty Corporation’s Notice of
 3   Appearance and Request for Electronic Notice was served on January 30, 2019 to the parties
 4   listed below:
 5
 6   Debtors’ Counsel via CM/ECF
     Tobias S. Keller
 7   Keller and Benvenutti LLP
     650 California St., #1900
 8   San Francisco, CA 94108
 9   Debtors’ Counsel via Electronic Mail
     Stephen Karotkin
10   Jessica Liou
     Matthew Goren
11   Weil, Gotshal & Manges LLP
     767 Fifth Avenue
12   New York, NY 10153-001
13   U.S. Trustee via CM/ECF
     Office of the U.S. Trustee
14   Phillip J. Burton Federal Building
     450 Golden Gate Ave., 5th Floor., #05-0153
15   San Francisco, CA 94102
16
                                                         /s/ Courtney L. Morgan
17                                                       Courtney L. Morgan
18
19
20
21
22
23
24
25
26
27
28
                                                                                  NOTICE OF APPEARANCE
                                                                                   PETITION NO.: 19-30088




     Case: 19-30088     Doc# 110     Filed: 01/30/19     Entered: 01/30/19 13:36:22        Page 3 of 3
